J-A23045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF THE                       :   IN THE SUPERIOR COURT OF
INVOLUNTARY TERMINATION OF                 :        PENNSYLVANIA
PARENTAL RIGHTS TO: B.W.E.,                :
MINOR                                      :
                                           :
APPEAL OF: A.A.P., NATURAL                 :
MOTHER                                     :   No. 293 WDA 2016

                    Appeal from the Decree January 19, 2015,
                in the Court of Common Pleas of Venango County,
                  Orphans’ Court at No(s): O.C.D. No. 163-2015

BEFORE: LAZARUS, STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                      FILED NOVEMBER 9, 2016

       A.A.P. (Mother) appeals pro se from the decree which terminated

involuntarily her parental rights to her minor son, B.W.E. (Child), born in

February 2009. Upon review, we affirm.

       R.J.E., III (Father), and M.L.E. (Stepmother) (collectively, Petitioners)

filed a petition for involuntary termination of Mother’s parental rights on

November 4, 2015. The record indicates that Mother was served personally

with the petition on December 2, 2015.           After being continued twice, the

termination hearing was held on January 19, 2016. Mother did not appear

at the hearing.        Following the hearing, the court entered its decree




____________________________________________


* Retired Senior Judge assigned to the Superior Court.
J-A23045-16


terminating involuntarily Mother’s parental rights to Child.         Mother timely

filed a notice of appeal on February 18, 2016.1

       On appeal, Mother argues that she did not receive proper notice of the

termination hearing, causing her failure to appear at the hearing and

depriving her of due process. Prior to reaching Mother’s issue, however, we

first determine whether she preserved it properly.           Mother did not file a

concise statement of errors complained of on appeal contemporaneously

with her notice of appeal as required by Pa.R.A.P. 1925(a)(2)(i) (explaining

that in children’s fast track appeals, “[t]he concise statement of errors

complained of on appeal shall be filed and served with the notice of appeal

required by Rule 905”); Pa.R.A.P. 905(a)(2) (“If the appeal is a children’s

fast track appeal, the concise statement of errors complained of on appeal

as described in Rule 1925(a)(2) shall be filed with the notice of appeal and

served in accordance with Rule 1925(b)(1).”).

       Notwithstanding the provisions of Rule 1925(a)(2)(i), on February 22,

2016, the trial court directed Mother to file a concise statement of the errors

complained of on appeal no later than twenty-one days after entry of the

order pursuant to Pa.R.A.P. 1925(b).           The trial court then issued an order

filed March 3, 2016, explaining that it “bec[a]me aware that the current

appeal … is a so-called ‘fast track’ appeal [which] has special procedural
____________________________________________


1
 Despite requesting it, Mother failed to appear for oral argument before this
Court.



                                           -2-
J-A23045-16


requirements designed to increase the pace of litigation,” including that

which is set forth in Rule 1925(a)(2)(i).        Order of Court, 3/3/2016, at

unnumbered page 1. The court acknowledged that Mother had not complied

with Rule 1925(a)(2)(i) and explained that while issuing its February 22,

2016 under “standard 1925 procedure” was “in error, the [c]ourt believe[d]

that … revoking that time would be inequitable.”         Id.   Thus, it allowed

Mother to file her concise statement within the timeframe established in the

February 22, 2016 order, further explaining that her failure to do so would

result in the court’s reporting the failure to this Court and would preclude

the trial court from writing a responsive opinion. Id.

       On April 4, 2016, the trial court issued an order stating that it had not

received a concise statement from Mother, despite affording her additional

time to file it.    Order, 4/4/2016, at unnumbered page 1.      The trial court

further noted the following:

             [Mother] did file documents with the Clerk of Orphans’
       Court, in response to the Superior Court’s Rule to Show Cause,[2]
       and included in these documents was the Superior Court of
       Pennsylvania docketing statement. On page 3 of that docketing
       statement, in § F.2, “Issues to be raised on appeal,” [Mother]
       has written in:

____________________________________________


2
  On March 3, 2016, this Court issued an order directing Mother to show
cause as to why the appeal should not be dismissed based “[u]pon
information received from the trial judge that the transcript has not been
ordered and paid for.” Order, 3/3/2016. Mother filed a response and, on
March 15, 2016, this Court issued an order discharging the rule to show
cause on the basis that the transcript had been received. Order, 3/15/2016.



                                           -3-
J-A23045-16


                 The lower court…err [sic] in sending notices of
          adjournments to [Mother] at 109 Welsh Street, Kane, PA
          16735 when [Mother’s] address of record was originally
          filed as 30 Birch St., Kane, PA 16735. [Mother] did not
          receive notice[s] of adjournment.

             While [Mother] appears to raise this issue in the docketing
       statement, she has nevertheless failed to properly file a concise
       statement, despite this court having provided her an additional
       21 days due to the aforementioned error is [sic] issuing the
       1925 order.      Since all matters not raised in the concise
       statement are deemed waived by … Pa. R.A.P. 1925, and no
       matters have been raised as such, the court is constrained to
       find all matters waived at this point. Since all matters have
       been waived, no further 1925(a) opinion will be issued by the
       court in this matter.

Id. at unnumbered pages 1-2 (unnecessary capitalization omitted).

       This Court has held that “in all children’s fast track cases, the failure to

file a concise statement of errors complained of on appeal with the notice of

appeal will result in a defective notice of appeal, to be disposed of on a case

by case basis.”       In re K.T.E.L., 983 A.2d 745, 747 (Pa. Super. 2009)

(emphasis in original).       Looking at the circumstances herein, Mother has

never filed a concise statement. Additionally, the trial court did not author

an opinion addressing the issue raised by Mother on appeal. 3 Furthermore,

____________________________________________


3
  In J.P. v. S.P., 991 A.2d 904 (Pa. Super. 2010), this Court addressed a
situation wherein an appellant filed a concise statement, but did not do so
contemporaneously with the notice of appeal and did not file it timely in
response to a court order issued pursuant to Rule 1925(b). J.P., 991 A.2d
at 907-08. This Court declined to find waiver for the violation of Rule
1925(a)(2)(i), but found waiver based on her failure to comply timely with
the court order. Id. at 908. However, in so doing, it noted that if any one of
the procedural steps for providing an appellant with notice of the Rule
(Footnote Continued Next Page)


                                           -4-
J-A23045-16


Petitioners have objected to the absence of a concise statement in their

appellate brief, arguing that Mother’s failure in this regard has waived all

issues and that her appeal should be dismissed. Petitioners’ Brief at 4.

      Based on the foregoing, we conclude that Mother’s complete failure to

comply with the procedural rules results in waiver of her claim on appeal.

Compare In re K.T.E.L., 983 A.2d at 748 (explaining that because mother

filed her concise statement “three days after the notice of appeal[, which did

not prejudice the other parties; n]either the Philadelphia Department of

Human Services … nor the child advocate in this case raised any objection[;

m]other … complied with all other procedural requirements pertaining to her

appeal;” and in light of the presumed purpose of the new amendments—to

expedite the disposition of children’s fast track cases,” the Court would not

quash or dismiss the appeal); Durning v. Balent/Kurdilla, 19 A.3d 1125,

1127 (Pa. Super. 2011) (declining to find waiver as a result of mother’s

                       _______________________
(Footnote Continued)

1925(b) order is missing, “the appellant’s failure to comply with Rule
1925(b) will not result in waiver of the issues raised.” Id.

       Our review of the record in this case reveals that one of the steps of
the notice procedure is missing with respect to the February 22, 2016 order
directing Mother to file a Rule 1925(b) statement: the prothonotary did not
“record in the docket the giving of the notice” of the order. Id. Additionally,
for what it is worth, the March 3, 2016 order suffers from the same
deficiency as the February 22, 2016 order. Thus, we emphasize that our
disposition is not dependent upon the fact that Mother failed to file a court-
ordered concise statement, but rather based on our evaluation of the
circumstances of this case pursuant to In re K.T.E.L. in light of Mother’s
failure to comply with Rule 1925(a)(2)(i).



                                            -5-
J-A23045-16


failure to comply with Rules 905(a)(2) and 1925(a)(2)(i) because the

appellee had not raised an objection, the trial court addressed the issues

raised in mother’s untimely-filed statement, and the Court saw no prejudice

to any party); J.M.R. v. J.M., 1 A.3d 902, 906 (Pa. Super. 2010) (declining

to find waiver on the basis that father failed to comply with Rule

1925(a)(2)(i) because his untimely-filed statement did not prejudice the

parties and “did not impede the trial court’s ability to issue a thorough

opinion”).

       As a final point, we observe that in her appellate brief, Mother admits

that a concise statement was not filed and explains that this error was “due

to her [u]nfamiliarity due to being … pro se.” Mother’s Brief at unnumbered

page 3. Mother also points out that, as acknowledged by the trial court, her

docketing statement “contained the issue to be appealed.” Id. However, it

is well settled that “[w]hile this court is willing to liberally construe materials

filed by a pro se litigant, [an] appellant is not entitled to any particular

advantage because [s]he lacks legal training.”4 Rich v. Acrivos, 815 A.2d

____________________________________________


4
   A parent whose rights are subject to termination in an involuntary
termination proceeding is entitled to appointment of counsel upon petition of
the parent and a determination by the court that the parent is unable to pay
for counsel or if payment would result in substantial financial hardship. 23
Pa.C.S. § 2313(a.1). “An indigent parent in termination proceedings is
likewise entitled to be advised of that right.” In re X.J., 105 A.3d 1, 4 (Pa.
Super. 2014). Nevertheless, “an indigent parent must petition the trial court
for counsel in a termination proceeding. The appointment of counsel is not
an automatic right.” In re A.R., 125 A.3d 420, 424 (Pa. Super. 2015)
(Footnote Continued Next Page)


                                           -6-
J-A23045-16


1106, 1108 (Pa. Super. 2003). Moreover, Mother’s including the issue in her

docketing statement does not excuse her failure to comply with Rule

1925(a)(2)(i). By the time a docketing statement is filed, the trial court has

lost jurisdiction over the case and cannot rectify any errors before appellate

review.    See Dixon v. Northwestern Mutual, __ A.3d __, 2016 WL

4485482, at *5 (Pa. Super. August 25, 2016) (citations omitted) (“The main

goal for our waiver rules is to ensure the efficient operation of the judicial

system. The first way this goal is accomplished is by ensuring that the trial

courts have an opportunity to rectify any errors before appellate review. By

the time a docketing statement is filed, however, the trial court has lost

jurisdiction and cannot fix any alleged errors.”). Permitting Mother to avoid

waiver in this manner would detract from the efficiency and expediency the

rules were intended to promote. Id. Thus, notwithstanding Mother’s pro se

status and the inclusion of her issue in the docketing statement to this

Court, we find her issue waived.

      Decree affirmed.




                       _______________________
(Footnote Continued)

(citation omitted). Our review of the record reveals that the termination
petition contained a notice informing Mother of her right to counsel, and
there is no indication that Mother petitioned for representation.



                                            -7-
J-A23045-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2016




                          -8-